Citation Nr: 1761092	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to July 1968.  The Veteran served in the US Navy during the Vietnam Era and Peacetime.

This appeal comes before the Board of Veterans' Appeals (Board) from March and  July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he has hearing loss disability and tinnitus related to his service which required him to perform electrical repair in close quarters with noises from the engine room and machinery spaces, including the pressure chamber, turbine noise, and the equipment room, while serving in the United States Navy.  The Board notes that the Veteran's MOS is shown to have been Submarine Nuclear Propulsion Plant Operator/Electrician Mate.  This MOS has a "Moderate" rating of noise exposure based on the M21-IMR, Part III, Subpart iv, Chapter 4, Section B.  As such, noise exposure in service is conceded.

The Veteran was afforded a VA examination in July 2017.  At the time, he was found to have bilateral hearing loss disability and tinnitus.  He reported experiencing hearing loss and tinnitus in service and since service.  The examiner provided a negative nexus opinion.  The rationale, as to the hearing loss disability, was primarily based on the lack of hearing loss in service and the delayed onset.  The examiner stated there was no evidence to show chronicity or continuity.  As to tinnitus, the rationale was that tinnitus is mostly related to hearing loss, there was no showing of hearing loss in service and tinnitus does not happen after service.  

The Board finds the opinion to be inadequate.  Indeed, it appears the examiner failed to properly consider the Veteran's allegations of symptoms in service and since service as to both hearing loss and tinnitus.  The examiner's assertion that there is no evidence to show chronicity or continuity of symptomatology as it relates to hearing loss directly ignores the Veteran's allegations.  

As there are no adequate medical opinions of record with which to adjudicate the Veteran's claim, a remand is required to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following action:

1. Forward the claim file to a different examiner than the examiner who provided the July 2013 VA medical opinion to obtain an opinion as to the nature and etiology of the Veteran's hearing loss disability and tinnitus.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

The examiner is to answer the following question:

After review of the service medical records and the entire claim file, and with consideration of the Veteran's lay statements, state whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hearing loss disability and tinnitus are etiologically related to his confirmed noise exposure in military service? 

The examination report must include a complete rationale for all opinions expressed.  The examiner is reminded that the mere absence of hearing loss in service is not sufficient for an adequate rationale.

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report(s) and opinion(s) comply with the Board's remand instructions.


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

 


